Tom, J. (dissenting).
I respectfully dissent and vote to affirm the judgment of the Supreme Court.
There is no dispute that at approximately 1:00 a.m. on April 11, 1987, defendant and several of his friends engaged in a fist fight with Lionel Davis (Davis), Alfredo Davis, Fausto Contreras and Hermillion Guillen outside 2091 Amsterdam Avenue (which is located between 163rd and 164th Streets), New York, New York. Once the fight ended, defendant and his friends ran away, while Davis and his friends proceeded to a bar approximately 20 blocks away.
Davis subsequently realized that he had lost some personal items at the scene of the incident, so he and his friends hailed a cab and returned. It is at this juncture that the prosecution and defense cases diverge. The People’s witnesses maintained that as Davis exited the cab and walked across the street toward the location of the incident, defendant appeared from inside a building, grabbed a revolver from his waistband and *119pointed it at Davis. Davis is alleged tó have raised his hands, which were empty, and to have stated "If you want to kill me, kill me”, at which point defendant opened fire, hitting Davis in the stomach and face, killing him. Defendant also shot Contreras in the right side and shot at, but missed, Guillen.
Defendant maintains, as set forth by the majority, that when Davis and his friends returned, Guillen shoved him and pulled a black revolver from his waistband. Defendant then allegedly wrested the gun from Guillen, at which point Davis pulled out a gun and started running toward defendant. Defendant, purportedly afraid for his life, shot Davis twice as he charged toward him and then shot Contreras, who was also approaching with a gun in his hand.
During the course of the trial, the court denied defendant’s request to present autopsy evidence that revealed that Davis’ body contained cocaine and cannabis. Defendant maintains that such ruling was in error since the exclusion severely curtailed defendant’s ability to develop the defense of justification. Defendant further argues that this error was compounded by the prosecutor’s summation that the defense case of justification was "uncorroborated by any evidence other than [defendant’s] testimony.” I disagree.
During the presentation of the People’s case, Contreras and Guillen testified that they were at a party with Davis the night of the incident, which was being held on the occasion of Davis’ birthday. Guillen averred that he did not see Davis use cocaine that night, but was aware that he was intoxicated. In fact, none of the People’s witnesses testified that they observed Davis using drugs, but they all testified that he drank beer. This was corroborated by defendant, who stated that he saw Davis "gulp down” one bottle of beer and that Davis was "feeling good.” Defendant also stated that at the end of the fight, Davis cursed, screamed and "act[ed] crazy,” but never testified that he was aware Davis was using drugs.
It is well settled that every defendant has a constitutional right to present evidence and witnesses in his/her defense (Chambers v Mississippi, 410 US 284, 302; People v Foy, 32 NY2d 473, 478). However, it is equally well settled that the trial court has broad discretion to curtail the exploration of collateral matters (People v Hudy, 73 NY2d 40, 56-57). In a claim of justification, the state of mind of the defendant is the crucial fact to be considered. Thus, in People v Reynoso (73 NY2d 816), a case also involving the defense of justification, the Court of Appeals succinctly stated: " [Defendant takes is*120sue with trial court’s exclusion of evidence concerning * * * the presence of a controlled substance in the victim’s body. Since there is no indication in the record that defendant knew that the victim was acting under the influence of drugs * * * this evidence was properly excluded. (Supra, at 819 [emphasis added], citing People v Miller, 39 NY2d 543; People v Nicker-son, 175 AD2d 74, 77; see also, People v Pittman, 187 AD2d 679, Iv denied 81 NY2d 845.)
Since there is nothing in the record before us to indicate that defendant was aware that the decedent was under the influence of drugs at the time of the incident, it could not have influenced defendant’s state of mind at that time and, therefore, it was immaterial to defendant’s justification defense. Further, the jury was well aware that the decedent had been drinking that night through the testimony of Guillen and Contreras, as well as defendant, and defendant’s testimony regarding decedent’s behavior was sufficient to not only apprise the jury of his impression of him, but was also useful to show defendant’s state of mind at the time in question (People v Trivette, 175 AD2d 330, 332).
With regard to the summations, defendant concluded his summation by stating: "We know [Davis] was drunk with alcohol. We know one [witness] was arrested and plead [sic] guilty to selling drugs and we know he was carrying a beeper that night and we know he was arrested a few months later. That is the type of people you have in this case and you have to take their word of what actually happened and there were many things in their statements that show you it may not have happened the way they said it happened.”
The prosecutor responded by stating: "The defense case is based on speculation, unsupported by any other evidence other than defendant’s testimony alone. The entire case is built on speculation, on character assassination, it is uncorroborated and unsupported by any other evidence, any evidence other than the defendant’s naked testimony.”
Since a prosecutor’s comments must be weighed in relation to the defense summation remarks to which they replied (People v Marks, 6 NY2d 67, 77-78, cert denied 362 US 912; People v Boddie, — AD2d —, —, 1996 NY Slip Op 02839 [1st Dept, Apr. 2, 1996]), I find that the prosecutor’s summation was both fair and responsive to that of the defendant (People v Mercado, 197 AD2d 470; People v Rodriguez, 159 AD2d 356, Iv denied 76 NY2d 795).
Indeed, defense counsel suggested in his summation that Guillen, Contreras and Davis had returned to the scene in or*121der to injure defendant and not to recover personal items, the latter of which was a fabrication; that Guillen had been arrested for selling crack and that all three individuals were suspects with regard to the use of illegal narcotics; that Guillen, a convicted drug dealer, and Davis, a drunk, were not trustworthy; and that the People’s witnesses’ version of the events was, alternatively, unreasonable, "the most ridiculous thing I have heard,” and did not "ring true”. It was these comments concerning the character of the People’s witnesses that the prosecutor attempted to counter when he responded that defense counsel’s assertions were based on speculation, unsupported insinuations and the testimony of defendant’s only witness, himself. Further, the prosecutor was entitled to answer defense counsel’s remarks that the decedent had to be a suspect when it came to drugs, as there was no evidence admitted regarding decedent’s use of drugs that evening.
Rubin and Ross, JJ., concur with Murphy, P. J.; Sullivan and Tom, JJ., dissent in a separate opinion by Tom, J.
Judgment, Supreme Court, New York County, rendered May 3, 1993, reversed, on the law, and the matter remanded for a new trial.